Case 3:18-cv-01542-RDM-PT Document 19 Filed 11/17/20 Page1of1

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

RAYMOND MAINOR, : Civil No. 3:18-cv-1542
Petitioner

(Judge Mariani)
V.

WARDEN, FCC ALLENWOOD LOW,
Respondent

ORDER

 

AND NOW, this Mi day of November, 2020, upon consideration of the petition for
writ of habeas corpus (Doc. 1), and in accordance with the Court’s Memorandum of the

same date, IT |S ORDERED THAT:

1. The petition for writ of habeas corpus (Doc. 1) filed pursuant to
28 U.S.C. § 2241 is DENIED.

2. Petitioner's motion for release (Doc. 15) is DENIED.

3. Petitioner’s motion to supplement (Doc. 16) his habeas petition
is DENIED without prejudice.

4. The Clerk of Court is directed to CLOSE this case.

 
  
 

Robert D. Mariani :
United States District Judge
